           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

NUTRIEN AG SOLUTIONS, INC.                                   PLAINTIFF

v.                       No. 4:19-cv-529-DPM

RATION FARMS, LLC and
CLIFF A. RATTON, JR.                                     DEFENDANTS

                                ORDER
     1. The Court appreciates Nutrien' s response and attachment,
Doc. 13. This case remains tangled up.
     2. Diana Ratton could accept service for Ratton Farms only if she
was a company officer or another kind of authorized agent.        FED.   R.
CIV. P. 4(h) & (e)(l); ARK. R. CIV. P. 4(£)(6). Nutrien says it's unclear
whether she held any of those positions.       Doc. 13 at 2. Arkansas
Rule 4(£)(1), which governs service on natural persons, doesn't apply.
Good and timely service on Ratton Farms therefore was not made.
     3. The credit agreement sets the interest rate at 5.75%. Doc. 1 at 6.
Nutrien argues for 17% because the agreement says Nutrien's
predecessor in interest "will comply with future statutes adopted by
the states pertaining to permissible finance charge rates." Ibid. Nutrien
argues that this term means it can use the maximum interest rate
allowed by Amendment 89. The Court disagrees. Amendment 89 was
adopted in 2010.    The credit agreement was made in 2018.            The
Amendment's 17% maximum is not a post-agreement change in the
Arkansas statutes. The parties agreed on 5.75%, and Nutrien hasn't
argued that the 2019 changes in Arkansas Code Annotated§ 16-65-114
allow a higher rate based on the current Federal Reserve primary credit
rate. Therefore, the agreed 5.75% rate controls.
        4. There is another loose end, a big one, which the Court just
recognized in studying all the papers further. Nutrien named Cliff
Ratton as a defendant, alleging that he personally guaranteed the LLC' s
note.    Doc. 1 at 2-3. The attached credit agreement, though, was
guaranteed by Diana Ratton, not Cliff Ratton. Doc. 1 at 6. No document
of record indicates that Cliff was a guarantor. While service on him-
through Diana, ironically-was good, the Court declines to enter
judgment against Cliff on the existing record, which shows only that
Diana was the guarantor. Belcourt Public School District v. Davis, 786
F.3d 653, 661 (8th Cir. 2015).
        5. What should be done in these tangled circumstances? The
Court concludes that the fairest and most efficient path forward
involves three steps. First, the Clerk's default is vacated. Second,
Nutrien must file an amended complaint with clarified allegations,
attachments, and defendants by 23 March 2020.         Third, the Court
reopens and extends Nutrien's period for service of the amended
complaint until 11 May 2020. We need to start over to get it right.




                                   -2-
                             *     *    *
    Nutrien's motion for default judgment, Doc. 10, is denied without
prejudice. Amended complaint due by 23 March 2020.
    So Ordered.



                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -3-
